Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of claim 10 in the reply filed on 7/2/21 is acknowledged.  The traversal is on the ground(s) that the assertion that claim 10 “lacks any of the structure” of Invention I in claim 1 is not supported by the evidence of record, as both inventions include at least the lateral wall of a transport container.  This is not found persuasive because at least claim 1 requires additional features including a transport container, in particular a vehicle frame or container comprising: a frame structure, which encloses a transport chamber.  Integration of a data display into a vehicle frame structure is not contemplated in generic claim 10 and unity of invention is not found. The requirement is still deemed proper and is therefore made FINAL. Claims 1-9 and 11-13 are withdrawn from consideration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sipperly et al. (US PG 2012/0017477) in view of Johnson (US 8,499,479).
 [Claim 10] Regarding claim 10, Sipperly discloses a display structure for displaying data on display 274 of a railcar 200 comprising the steps: converting the display from a closed position into an open position (Examiner understands that opening and closing in Applicant’s claim is done by raising and lowering a substrate, similarly, Sipperly performs the steps of raising and lowering the display so that vehicle nearby can see the display in the open or raised position); detecting the open position of the display (Sipperly discloses a controller 222 that controls light and time of display, such control would operate the light when the display is raised otherwise, there would be no visible display (because the display is not raised and receiving the targeted light(s)).); and releasing the display of data on the display upon detecting the open position of the display (Sipperly discloses a controller 222 that controls light and time of display, see Paragraph [0021]).

-Nevertheless, Johnson discloses displays on a container wall. Such wall can be raised to increase viewership.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Sipperly to have a container, as taught by Johnson in order to allow Sipperly to have storage capability for the purpose of Improving the utility of the railcar such that storage space can be rented or leased.

    PNG
    media_image1.png
    843
    815
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618